  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

           MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOHN STEVEN CORVEY,                                )
                                                   )
      Petitioner,                                  )
                                                   )           CIVIL ACTION NO.
      v.                                           )             2:19cv550-MHT
                                                   )                  (WO)
UNITED STATES OF AMERICA,                          )
                                                   )
      Respondent.                                  )

                                  OPINION AND ORDER

       This        lawsuit         is      before          the         court      on      the

recommendation of the United States Magistrate Judge

that       the    case       be    transferred            to     the    United      States

District          Court       for       Southern           District          of    Florida

pursuant          to    28    U.S.C.      §    1631       and     that       petitioner’s

motion for summary judgment be denied.                                       Also before

the        court        are       petitioner’s                 objections         to      the

recommendation.                   After       an       independent       and      de     novo

review       of    the       record,      the          court    concludes         that    the

objections             should      be     overruled            and     the     magistrate

judge’s recommendation adopted.

                                          ***
    Accordingly, it is ORDERED as follows:

    (1)    Petitioner’s     objections      (doc.    no.     9)   are

overruled.

    (2) The magistrate judge's recommendation (doc. no.

8) is adopted.

    (3) Petitioner’s motion for summary judgment (doc.

no. 7) is denied.

    This     case   is   transferred   to   the     United      States

District Court for the Southern District of Florida.

    The    clerk    of   the   court   is    DIRECTED      to     take

appropriate steps to effect the transfer.

    This case is closed in this court.

    DONE, this the 14th day of November, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
